Case: 20-50099     Document: 00515622812         Page: 1     Date Filed: 11/02/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 2, 2020
                                  No. 20-50099                          Lyle W. Cayce
                               Conference Calendar                           Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raul Osvaldo Villanueva Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-993-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Raul Osvaldo
   Villanueva Rodriguez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Villanueva Rodriguez has filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50099     Document: 00515622812         Page: 2   Date Filed: 11/02/2020




                                  No. 20-50099


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Villanueva Rodriguez’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2